2016 UT App 235



               THE UTAH COURT OF APPEALS

                      STATE OF UTAH,
                        Appellee,
                            v.
                AARON DAVID TRENT NEEDHAM,
                        Appellant.

                    Memorandum Decision
                       No. 20140483-CA
                    Filed December 8, 2016

          Fifth District Court, St. George Department
                 The Honorable A. Lynn Payne
                          No. 101500067

         Aaron David Trent Needham, Appellant Pro Se
         Sean D. Reyes and Jeanne B. Inouye, Attorneys
                         for Appellee

JUDGE GREGORY K. ORME authored this Memorandum Decision,
   in which JUDGES MICHELE M. CHRISTIANSEN and DAVID N.
                   MORTENSEN concurred.

ORME, Judge:

¶1    Aaron David Trent Needham was convicted of eight
counts of communications fraud and one count of pattern of
unlawful activity. On appeal, he raises a number of challenges,
none of which has merit and all of which may be dealt with
summarily.

¶2     First, Needham argues that the trial court erred in
denying his motion for a new trial because he was “denied his
right to confront witnesses against him and his counsel provided
ineffective assistance of counsel.” Even with the trial court
assuming that the standard governing absences from trials and
sentencing also applied to absences from depositions, it
concluded that Needham’s absence from the deposition was
                          State v. Needham


voluntary. As the State correctly notes, Needham “has not
addressed, much less challenged,” whether his absence from the
deposition was voluntary. Because Needham has failed to
address “the basis of the [trial] court’s ruling, we reject this
challenge.” See Golden Meadows Props., LC v. Strand, 2010 UT App
257, ¶ 17, 241 P.3d 375.

¶3     Second, Needham contends that his conviction violates
the double jeopardy clauses of the United States and Utah
constitutions. Needham claims that his rights were violated
when the Utah Division of Occupational and Professional
Licensing sanctioned him for engaging in unlicensed contracting
and, alternatively, when a civil suit was filed against him for
breach of contract. While the argument may not have been
preserved, and although Needham seems to suggest that failure
to raise the issue was the product of ineffective assistance of
counsel, neither possibility affects our ultimate resolution of the
issue. The simple fact is that neither proceeding is criminal in
nature, and, accordingly, there can be no Double Jeopardy
problem. See Hudson v. United States, 522 U.S. 93, 99 (1997)
(stating that the Double Jeopardy Clause protects “only against
the imposition of multiple criminal punishments for the same
offense”) (emphasis in original).

¶4     Third, Needham alludes to other claimed errors in the
proceedings below. The State is correct that these issues are
inadequately briefed. See State v. Green, 2005 UT 9, ¶ 11, 108 P.3d
710 (“A brief [that] does not fully identify, analyze, and cite its
legal arguments may be ‘disregarded or stricken’ by the
court[.]”) (quoting Utah R. App. P. 24); State v. Thomas, 961 P.2d
299, 305 (Utah 1998) (stating that an issue is inadequately briefed
“when the overall analysis of the issue is so lacking as to shift the
burden of research and argument to the reviewing court”). In
view of the inadequate briefing, we have no occasion to consider
these issues.

¶5     Affirmed.




20140483-CA                      2               2016 UT App 235